Citation Nr: 1711399	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-39 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals, multiple left hand injuries (dominant) with degenerative joint disease (left hand disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to February 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In April 2014, the Board remanded the issue for further development.  The requested development has been substantially complied with, and the issue is ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's left hand disability is manifested by pain with movement, osteoarthritis of the proximal interphalangeal joint of the left index finger, reduced movement at the metacarpophalangeal joint of the left index finger, and grip weakness; ankylosis or a limitation of motion of the left thumb has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the left hand disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5216-5230 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  The current appeal arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The duty to assist requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  In this case, VA obtained the Veteran's service treatment records and post-service treatment records, including VA treatment records, identified by him.  The Veteran was afforded a VA examination in June 2007.  The examination was conducted by medical professional who solicited symptomatology from the Veteran, conducted a thorough examination, and provided rationale for the conclusions given.  It is, therefore, adequate.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In compliance with the Board's April 2014 remand, the Veteran was scheduled for a more recent VA examination in May 2016, but canceled it due to car trouble.  The examination was rescheduled; the date of the rescheduled examination is not associated with the record.  A June 2016 e-mail from a VA examiner coordinator notes the Veteran cancelled a second time and indicated he would contact VA to reschedule when he was able to attend.  No such contact has been made, and while his VA treatment records show he reported to treatment providers that he was having car trouble in May 2016, these records also show that he has continually cancelled VA appointments through August 2016.  

The Board notes that 38 C.F.R. § 3.655 (a) and (b) provides the following: 

(a) General. When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 

(b) Original or Reopened Claim or Claim for Increase.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 

The Board finds good cause has been shown for the Veteran to not appear for the May 2016 examination, as his reports of car trouble were consistent with the record.  However, good cause has not been shown for why he could not appear for a rescheduled examination.  As noted, his VA treatment records show he has continued to refuse to appear for scheduled medical appointments, at least through August 2016.  As the Veteran's claim is an original compensation claim, 38 C.F.R. § 3.655(b) is for application.  Therefore, because he failed to report for his VA examination, the Board is compelled to evaluate the claim on the existing record.  Id.  The Board notes the Veteran can always file a new claim for increase for any future increase in the left hand disability.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.

II. Legal Criteria and Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO granted service connection for the left hand disability in the October 2007 rating decision and assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5226.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding Diagnostic Code 5216. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  Id.  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis or limitation of motion), assigning the higher level of evaluation when the disability is equally balanced between one level and the next higher level.  Id. at Note (2).  

Under Diagnostic Code 5226, a 10 percent disability evaluation is assigned when there is ankylosis of the long finger of either hand.  The Note to Diagnostic Code 5226 directs the rating specialist to consider whether to evaluate the finger disability as amputation by analogy.  

Under Diagnostic Code 5228 for limitation of motion of the thumb, a non-compensable evaluation is assigned for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent evaluation is assigned when the gap is one to two inches (2.5 to 5.1 cm); a 20 percent evaluation is assigned when the gap is more than two inches (5.1 cm).  The same ratings apply for either hand.

Under Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  The same ratings apply for either hand.

Under Diagnostic Code 5230, a 0 percent disability evaluation is assigned for any limitation of motion of the ring or little finger of either hand. 

Loss of use of a hand is present when no effective function remains other than that which could be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).

Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40 ).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).

A January 2007 VA neurosurgery consultation report notes the strength in all extremities was 5/5.  A February 2007 VA outpatient treatment record notes the Veteran had a history of chronic left hand pain.  He also reported swelling and decreased range of motion.  On evaluation, there was tenderness to palpation at the proximal interphalangeal joint, index finger and metacarpals of the left hand.  There was decreased range of motion in his left index finger.  Measurements were not provided.

X-rays of February 2007 show mild degenerative changes at the proximal interphalangeal joint of the index finger with associated soft tissue prominence about the joint.  The examination of the left hand was otherwise unremarkable.

The Veteran underwent a VA left hand examination in June 2007.  The Veteran reported decreased grip strength along with continual pain since service.  He is left-handed.  He had difficulty holding onto small objects, such as cups or glasses.  The Veteran reported he was not working due to severe low back pain.  On examination, there was no evidence of swelling, pain on palpation, or erythema of the joints of the second through fifth digits of the left hand.  On range-of-motion testing of the index finger, MP joint flexion was to 45 degrees with pain.  Extension was to 0 degrees.  The range of motion of the MP joints of the third through fifth fingers was 0 to 90 degrees of flexion with no pain and extension to 0 degrees.  The range of motion of the PIP joints of the second through fifth fingers was to 120 degrees on flexion and extension with no pain.  The range of motion of the DIP joints of the same fingers was to 70 degrees of flexion with no pain and extension to 0 degrees.  He was easily able to oppose his thumb to each finger.  His left hand grip strength was 4.5/5.  It was slightly weaker on the right.  An X-ray showed degenerative changes about the PIP joint of the index finger with soft tissue swelling.  The examiner diagnosed a left hand condition, noting the examination revealed an abnormal range of motion of the left index finger and a weakened grip strength with severe degenerative joint disease.

In a March 2008 notice of disagreement, the Veteran contended he was entitled to an increased rating for the land hand disability because he was left handed, the hand was painful, and he would lose more use of it as he aged.  In a July 2008 statement, he reported the left hand pain was severe.

In an October 2009 substantive appeal, he argued he was entitled to an increased rating for the left hand disability because it would only increase in severity, causing his left index finger to lock.

In a March 2010 statement, the Veteran reported his left hand disability was increasing in severity and that his left hand was hard to bend at times.

An April 2011 VA nursing outpatient treatment record notes the Veteran complained of a dull aching pain in his hands.  An April 2011 medication management note notes he complained of left hand pain.  He continued to complain of left hand pain in August 2011, October 2011, December 2011, January 2012, April 2012, May 2012, June 2012, July 2012, and October 2012.

As shown by the evidence above, throughout the rating period, the evidence shows that the Veteran's left hand disability was manifested by pain, degenerative joint disease of the left index finger with limitation of motion and weakened grip strength.  Ankylosis of the index finger and limitation of motion or ankylosis of any of the other fingers, including the thumb, have not been shown.

A 10 percent rating is the maximum schedular rating for the Veteran's service-connected left hand disability based on loss of motion of the left index finger with degenerative joint disease.  No other fingers are shown to have a reduced range of motion. Accordingly, the Board need not address the potential for a higher rating based on functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230; see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that 38 C.F.R. §§ 4.40 and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

In regard to ankylosis, it is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Based on the aforementioned range of motion findings, it is apparent that the Veteran's left hand disability is not manifested by ankylosis.  Accordingly, the Board concludes that Diagnosed Code 5226 is not applicable here, and that the Veteran's service-connected residuals of multiple left hand injuries is more appropriately rated under Diagnostic Code 5003-5229 for limitation of motion of the index finger with osteoarthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5003, 5010.  A higher or separate rating under Diagnostic Code 5226 is not warranted as there is no ankylosis of the long finger.  There is no evidence that the Veteran's symptoms are not contemplated by Diagnostic Code 5003-5229.  Thus, the Veteran's current 10 percent rating under the provisions of Diagnostic Code 5229 is more appropriate than a rating under Diagnostic Code 5226. 

The Board has also considered any and all other potentially applicable rating criteria and finds that there is no other Diagnostic Criteria that would provide for a disability rating in excess of 10 percent.  As previously discussed, none of the joints of the left hand are ankylosed, and the Board finds the overall disability picture does not warrant a rating by analogy to ankylosis of individual or multiple fingers.  On objective testing, only the left index finger had a limited range of motion.  Following the same reasoning, the Veteran's left hand injury residuals have not met or more nearly approximated amputation of any fingers.  Further, although the Veteran has described limited use of the left hand and left hand strength is slightly diminished, he has not contended, nor does the weight of the lay or medical evidence show, that he has lost the use of the left hand.  See 38 C.F.R. §§ 3.350, 4.71a, Diagnostic Codes 5126-5156, 5216-5227.  

Accordingly, the evidence is against a disability rating in excess of 10 percent throughout the rating period for the Veteran's left hand disability.  The objective clinical findings fail to show that his disability meets the criteria for an increased evaluation.  In the decision above, the Board has considered the Veteran's competent lay statements of the severity of the symptomatology of the left hand disability.  However, even upon consideration of the credible lay evidence, the requirements for a disability rating in excess of 10 percent have not been met or approximated.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.
Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Because the schedular ratings for the service-connected disability on appeal fully address his symptoms, which include mainly pain, limited motion of the left index finger, and a slightly weakened grip, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, supra.

Finally, the Veteran has not contended, and the evidence does not otherwise reflect, that his disability of the left hand renders him unable to secure or follow a substantially gainful occupation.  Therefore, entitlement to a total disability rating based on individual unemployability is not reasonably raised as part of this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the foregoing reasons, the Board concludes that a rating in excess of a 10 percent rating of the Veteran's left hand disability with degenerative joint disease is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for residuals, multiple left hand injuries with degenerative joint disease, is denied.





____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


